Citation Nr: 1413405	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for tendonitis of the right shoulder, recurrent dislocation, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted in order to establish entitlement to service connection for a back disability, to include as secondary to the service-connected tendonitis of the right shoulder.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the benefits sought on appeal.

The Veteran and his wife testified in a January 2008 RO hearing.  The Veteran also appeared and testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in May 2010.  Both transcripts are of record.

In September 2010 the Board remanded the case to the Originating Agency for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  The file has now been returned to the Board for further appellate review.

The Board notes that in addition to the paper claims file, there is a paperless, electronic file associated with the Veteran's claims, which has been considered.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's right shoulder tendonitis is productive of motion to shoulder level or better, with infrequent episodes of recurrent dislocation.

3.  Service connection was previously denied for a thoracic spine disability by a rating decision promulgated in March 1994; the Veteran initiated an appeal of that denial but he withdrew his appeal prior to a Board decision.

4.  Evidence received since March 1994 relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's lumbar condition is not etiologically related to service or to his service-connected right shoulder tendonitis.

6.  On January 15, 2013, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal as to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 5200-5203 (2013).

2.  The March 1994 rating decision denying service connection for thoracic spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Board received a written statement from the Veteran on January 15, 2013, in which he withdrew the issue of TDIU from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as they pertain to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There must also be notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA satisfied its duty to notify requirement by a letter sent to the Veteran in January 2007, which was sent prior to the April 2007 unfavorable decision on the claim by the RO.

As to application to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notice of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that a letter dated in February 2011, before the January 2013 readjudication of the case provided the Veteran with notice of the reason for the prior denial of the claim of service connection for a back disability and the evidence needed to reopen the claim as required by the Court in Kent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs) and records of his post-service VA and private medical treatment.  

VA afforded the Veteran multiple examinations for his shoulder disability and back condition in January 2006, August 2007, March 2011, May 2013 and August 2013.  The Board finds that the examinations are adequate to evaluate the severity of the Veteran's shoulder disability and the symptoms and etiology of his back condition because the examiners reviewed the Veteran's claims file, evaluated the Veteran, identified his symptoms and provided an assessment of the nature and severity of his shoulder disability and back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).

Also relevant to the duty to assist, this claim was remanded by the Board for additional development in September 2010.  There has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as mentioned above, the Veteran was afforded two hearings during the pendency of his appeal, in January 2008 and May 2010.   The May 2010 hearing was conducted before the undersigned AVLJ.  At both hearings, the Veteran presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Officer and the AVLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran had representation and his representative prodded the Veteran and his wife regarding the Veteran's disability and ongoing treatment.  Also, both the RO Decision Officer and the AVLJ sought to identify pertinent evidence not associated with the claims.  Accordingly, the RO Decision Officer and the AVLJ fulfilled their duties and the Veteran is not shown to be prejudiced on this basis.  Thus, the Board finds that VA has fully satisfied its duty to assist.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Increased Rating Claim

The Veteran alleges his right shoulder tendonitis symptoms are more severe than his currently assigned ratings.  For the reasons that follow, the Board does not find that the Veteran's shoulder conditions warrant higher ratings.

The VA examination reports, described below, indicate that the Veteran is right-handed.  Thus, his service-connected right shoulder is considered his major extremity. 

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Under DC 5200, ankylosis of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200. 

Under DC 5201, a 20 percent evaluation is assigned for limitation of the major or minor arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is again warranted for limitation of motion of the major arm, and a 40 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id. 
Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is assignable when there is malunion, with moderate deformity, and a 30 percent rating when there is marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202.  Also under DC 5202, for recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and a 30 percent rating where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants an 80 percent rating.  Id. 

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 20 percent rating is assignable when involving the minor or major arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I. 

The Veteran is currently rated as 20 percent disabled under DC 5201 for right shoulder tendonitis, limitation of motion.  He is also rated as 20 percent disabled under DC 5202 for right shoulder tendonitis, recurrent dislocation, associated with right shoulder tendonitis.

The Veteran underwent a VA examination for his right shoulder tendonitis in January 2006.  Range of right shoulder motion was flexion to 175 degrees, with pain, external rotation to 70 degrees, and internal rotation was to 80 degrees.  Right shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Results of x-rays of the Veteran's right shoulder were within normal limits.  The Veteran was diagnosed with chronic tendonitis.

VA treatment records show complaints of and treatment primarily for the back but also for right shoulder pain.  Specifically, the Veteran's right shoulder flexion between November 2005 and June 2006 ranged between 90 and 160 degrees; abduction ranged between 110 and 160; external rotation was between 30 and 90 degrees.

The Veteran underwent another VA examination in August 2007.  Range of right shoulder motion was abduction to 145 degrees and flexion to 130 degrees, both with pain at the end of motion.  External rotation to 65 degrees, with pain; internal rotation was to 75 degrees.  Right shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Results of x-rays of the Veteran's right shoulder were within normal limits.  The Veteran was diagnosed with chronic tendonitis.  There was no history of flare ups or instability.  Moreover, the upper extremities were negative for any neurological deficiencies.

In November 2007, the Veteran's VA neurologist provided a letter stating that the Veteran receives daily electrical nerve stimulation treatments and sacroiliac injections for pain relief of his lumbosacral spine disease.

The Veteran and his wife provided testimony at a hearing in January 2008.  At that time, the Veteran testified that he does not use his shoulder frequently, and that his average pain is 8 on a pain scale of 1 to 10.  Both the Veteran and his wife testified regarding the Veteran's limitation of motion and inability to do ordinary tasks around the house, such as mowing the lawn and disposing of the trash.

The Veteran provided testimony at a Travel Board hearing in May 2010.  At that time, the Veteran testified similarly to his prior testimony.  Specifically, he explained that his shoulder worsened in severity, that he does not use his shoulder frequently, and that he experiences pain often.  The Veteran also testified about his limitation of motion, treatment and pain management.  

The Veteran underwent another VA examination in March 2011.  Range of right shoulder motion was abduction to 140 degrees and flexion to 100 degrees, external rotation to 80 degrees and internal rotation was to 70 degrees, all with pain.  Right shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Moreover, the examiner indicated the Veteran had no episodes of shoulder locking, dislocation or subluxation.  The Veteran experienced weekly flare ups.  X-rays of the Veteran's right shoulder showed resection of the distal clavicle with a sloping acromion.  An MRI of the shoulder showed tendinitis of the supraspinatus, otherwise unremarkable.

The Veteran underwent another VA examination in May 2013.  Range of right shoulder motion was flexion to 125 degrees, with painful motion beginning at 90 degrees.  Abduction was to 165 degrees with painful motion beginning at 130 degrees.  The examiner, however, indicated the Veteran had no shoulder clicking or recurrent dislocation and no ankylosis of the glenohumeral articulation.  

In light of the reported ranges of motion discussed above, the Board finds that the Veteran's right shoulder has not manifested range of motion on abduction of 25 degrees from the side or less, thus not warranting a higher rating.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the right (major) arm to at least the shoulder level.  Additionally, there is no ankylosis as required for a higher rating under DC 5200. 

The Board has considered assigning a higher rating under other Diagnostic Codes, but these do not permit a rating greater than 20 percent for the Veteran's right shoulder disability.  The Veteran is already compensated for his tendonitis of the right shoulder under DC 5202 for recurrent dislocation, as 20 percent disabling.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting the argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").  Even under this Diagnostic Code, however, the Veteran is not entitled to a rating in excess of 20 percent because the examiners who administered the VA examinations explicitly noted that the Veteran did not have recurrent dislocation.  Even so, DC 5202 provides a 30 percent rating for frequent recurrent dislocation of the scapulohumeral joint of the minor shoulder and a 50 percent rating for fibrous union of the minor shoulder, which the Veteran does not have.  Furthermore, the maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent, which would not provide an increased rating.  Also, the evidence does not show ankylosis of the right shoulder. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right shoulder disability are contemplated in the currently assigned 20 percent ratings.  Thus, even with consideration of right shoulder pain, and the May 2013 VA examiner's report that right shoulder joint function was additionally limited by fatigue, weakness, less movement than usual, incoordination, tenderness, guarding and reported shoulder dislocation, there is no indication of functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  Thus, a separate evaluation for pain is not warranted.  Spurgeon. 

The preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for his right shoulder disability.  Therefore, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b). 

New and Material Evidence

The Veteran asserts that on the basis of evidence he has submitted, he meets the legal and factual criteria for service connection for a back disability.  For the reasons that follow, the Board finds that service connection is not warranted. 

The Veteran's claim for service connection for a thoracic spine condition was previously considered and denied in a rating decision in March 1994.  This decision found that there was no evidence of a then-current back condition.  The Veteran perfected an appeal of that decision in September 1994.  In April 1996, prior to a Board adjudication of the issue, however, the Veteran withdrew his appeal. Therefore, the March 1994 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.  The Veteran filed the claim at issue here in October 2006. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include consideration of whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The RO reopened the Veteran's back claim, as reflected in the October 2013 decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In denying the Veteran's claim in the March 1994 rating decision, based on a December 1993 VA examination, the RO determined that the Veteran did not have a present disability.  

At the time of the March 1994 rating decision, the claims file included the Veteran's service treatment records, a pertinent VA examination and private treatment records showing right shoulder pain.  Overall, these records are negative for a thoracic or lumbar disability.  

The Veteran filed his application to reopen the previously denied claim for service connection for a back condition in October 2006. 

Evidence associated with the claims file since the March 1993 rating decision includes the Veteran's VA medical records, multiple VA examinations of the joints and letters from the Veteran's VA and private care physicians, describing his back condition.  These records establish the Veteran's diagnosis of lumbar spine degenerative arthritis with disc disease.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a back disorder.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical evidence regarding whether the Veteran currently has a diagnosed arthritis condition that may be related to his military service or to his service-connected right shoulder disability.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  The above evidence relates to an unestablished fact necessary to substantiate the previously denied service connection claim for a back condition and the service connection claim is reopened. See 38 C.F.R. § 3.156(a). 

Service Connection

The Veteran contends that his service-connected right shoulder tendonitis and the treatment and pain management he receives for that disability, including physical therapy courses, have caused his back condition.  For the reasons that follow, the Board does not find that service connection is warranted.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This theory of entitlement may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has a diagnosis of lumbar spine degenerative arthritis with disc disease, and therefore continuity of symptomatology must be considered. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).   Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

The Veteran's STRs do not show complaints of or treatment for the lumbar spine.  They show the Veteran received treatment for upper and mid-thoracic back pain.  

At a hearing held in January 2008, the Veteran testified that his back problems did not occur until he began receiving physical therapy for his service-connected right shoulder tendonitis.  He also explained that although he was having back problems before the physical therapy course, his back condition was not nearly as debilitating as it became after physical therapy.  He testified that he believes he is attempting to compensate for the shoulder pain, in a way that causes back his problems.  He also testified that some days he cannot move at all, including lifting himself from a chair.  

In statements to the VA from April 2007, April 2008 and January 2010, the Veteran contended that his service-connected right shoulder disability and its treatment caused his current spine abnormalities, including his lumbar spine arthritis.

At a hearing held in May 2010, the Veteran testified that the in-service back treatment in combination to the ongoing physical therapy for his service-connected right shoulder tendonitis caused his current back problems.

In August 2013, a VA medical examination of the thoracolumbar spine was performed to obtain a medical nexus opinion concerning the etiology of the Veteran's lumbar spine disorder and its relationship to his military service and to his service-connected right shoulder tendonitis.  The examiner reported that he reviewed the claims folder.  The examiner diagnosed the Veteran with lumbar spine degenerative arthritis with disc disease.  The examiner opined that the Veteran's condition was less likely than not incurred in, caused or aggravated by the claimed service-connected right shoulder tendonitis because these are two distinct and separate areas with no current biomechanical relationship.

The evidence demonstrates that the Veteran has a current diagnosis of a back condition.  The Veteran has thus met the first requirement for service connection. 

The Board finds, however, that service connection for his back disability is not warranted under any theory of entitlement.  The evidence does not establish a relationship between the Veteran's current disabilities and active service, nor can such a relationship be presumed.  There is also no competent evidence of a relationship between the Veteran's service connected right shoulder tendonitis disability and his back condition. 

The Board acknowledges that the Veteran and his wife are competent to describe symptoms he experiences related to his claimed back disability.  However, as a lay person, the Veteran and his wife are not competent to determine the etiology of a claimed back disability as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has considered granting service connection on a direct basis.  The evidence, however, is against the Veteran's claim for service connection on a direct basis.  The Veteran's STRs show complaints of or treatment for the upper and mid-back (the Veteran is service-connected for the cervical spine), but nothing regarding his lower back.  Moreover, the Veteran himself does not claim his back disability is a result of service.  Additionally, his post-service VA and private treatment records in addition to VA examinations indicate that the Veteran did not have symptoms of or treatment for his back until many years after service.  

Similarly, entitlement to service connection for lumbar spine degenerative arthritis with disc disease also cannot be presumed because there is no diagnosis of a chronic back disability either during service or until many years following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Finally, in regards to the Veteran's contentions that his lumbar spine degenerative arthritis with disc disease is secondary or aggravated by to his service connected right shoulder tendonitis disability, the VA examiner found that there was no relationship between the shoulder and the back because these are two distinct and separate areas with no current biomechanical relationship.  The Board recognizes the Veteran's sincere belief to the contrary, but the etiology of a back disorder is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection on a secondary basis is not established. 

In arriving at its determinations above the Board has considered the benefit-of-the-doubt rule.  Because the preponderance of the evidence is against the claims the rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). 


ORDER

A rating in excess of 20 percent for tendonitis of the right shoulder is denied.

Service connection for a back disability is denied.

The claim of entitlement to a TDIU is dismissed.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


